FJ

gz / W(.V ‘ 5 /
WR-82,846-01

The trial court refused to follow the rules and sent my Writ to your court
Without ever finding the appropriate facts or making any findings of
facts and conclusions of laW. l am very concerned and l respectfully
request that your court Would remand my Writ back to the trial court With
instructions that that court find the additional needed facts to resolve my
grounds. l have stated facts in my Writ that if true, might entitle me to
habeas corpus relief. l even attached the transcripts to my Writ that
indisputably proved that my trial judge on the record illegally coerced

me to plead guilty.

 

wm EED %N (Signature)
Cou§$g©i§§nw§mn PPPEMS t b ON A’VP\AN I\/l\x l\l DZ
F\:_B 2 4 'M§ (Print Name)
Abel AcoSi€l»@i@T%‘ \ y . 5225 Carousel Drive
’ Apt. 6

El Paso, Tx 79912
Certificate of Service

l hereby certify that a true copy of the foregoing document has been
mailed or hand delivered to El Paso County, TX Criminal Distn`ct
Atourny’ s Office on the 2“d floor of the El Paso County Courthouse,
located at 500 E. San Antonio St., El Paso County Courthouse, El Paso,

Texas 79901. 4 4 W% W

(Signature)